DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-10 are currently pending. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/080,681, filed on 08/29/2018.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recited the limitation “covering a lower side of the heat exchanger and a side part of the photovoltaic module by a thermal insulation layer for realizing a covering function at a bottom part and a side part”.  For proper form, it appears the limitation should read “covering a lower side of the heat exchanger and a side part of the photovoltaic module with a thermal insulation layer for realizing a covering function at a bottom part and a side part.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7
	Claim 7 recites the limitation “A manufacturing method for the photovoltaic module”.  There is no prior recitation of a photovoltaic module.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and clarification is required.
Further, the limitation “in a scheme in which the support structure is installed” is unclear and therefore renders the claim indefinite.  It is unclear if the steps recited following said recitation are required by the claim.  The limitation implies that the steps are optional limitations.  Accordingly, the meets and bound of the claim cannot be determined. Appropriate correction and clarification is required.
Regarding claim 8
	Claim 8 recites the limitation “A manufacturing method for the integrated photovoltaic/photo-thermal module”.  There is no prior recitation of an integrated photovoltaic/photo-thermal module.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and clarification is required.
Regarding claim 9
	Claim 9 is rejected at least based on its dependency on claim 8.
Regarding claim 11
	Claim 11 recites the limitation “A manufacturing method for the integrated photovoltaic/photo-thermal module”.  There is no prior recitation of an integrated photovoltaic/photo-thermal module.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182432, Yoda et al. in view of CN 203984350, Yang et al. 
Regarding claims 1, 3-4 and 8-9
Yoda teaches a photovoltaic module (1) and method of manufacturing thereof [Figs. 6 and 9, paragraphs 0069-0073 and 0079], comprising: 
a front glass plate (11) [Fig. 9, paragraphs 0054 and 0079], 
a first back plate (first plate member 24) [Fig. 9, paragraphs 0059 and 0079], an adhesive layer (corresponding to filler layer 25) provided between the front glass plate (11) and the first back plate (24) [Fig. 9, paragraphs 0057 and 0079], and a cell sheet (corresponding to the plurality of photovoltaic cells 21) provided in the adhesive layer (25) [Fig. 9, paragraphs 0057 and 0057], wherein at least a hollow layer (corresponding to air layer 14) is provided between the front glass plate (11) and the adhesive layer (25) [Fig. 9, paragraphs 0064 and 0079];
the photovoltaic module (1) further comprises a support structure (13a-13d) [Fig. 9, paragraphs 0055-0056], wherein the front glass plate (11) is supported on the support structure (13a-13d) [Fig. 9, paragraphs 0055-0056], such that the front glass plate (11) is separated from the adhesive layer (25) in a determined distance so as to form the hollow layer (14) [Fig. 9, paragraphs 0055-0056, 0064 and 0079];
the photovoltaic module (1) further comprises a second back plate (12) provided at a bottom side of the first back plate (24) [Fig. 9 and paragraph 0079], and the support structure (13a-13d) is supported on the second back plate (12) and the support structure (13a-13d) directly contacts with the second back plate (12) [Fig. 9, paragraphs 0055-0056, 0064 and 0079], and the support structure (13a-13d) surrounds an outside of the first back plate (24) [Fig. 9].

    PNG
    media_image1.png
    324
    819
    media_image1.png
    Greyscale

Fig. 9 of Yoda
Modified Yoda does not teach the second back plate being a thermal collecting plate (instant claim 1), forming a thermal collecting assembly, wherein the photovoltaic module is covered with the thermal collecting assembly at a bottom part and a side part (instant claims 3 and 8), wherein forming the thermal collecting assembly comprises installing a heat exchanger contacting with the second plate, and covering a lower side of the heat exchanger and a side part of the photovoltaic module with a thermal insulation layer (instant claims 4 and 9).
Yang teaches an integrated photovoltaic/photo-thermal module (photovoltaic photo-thermal component) [Abstract and Fig. 2] comprising:
a cell sheet (battery sheet 5); installing a thermal collecting plate (corresponding to thermally conductive glass 6) at the back side of the cell sheet (5) [Fig. 2, Abstract and Pages 2 and 4], wherein installing the thermal collecting plate (6) includes forming a thermal collecting assembly (corresponding to heat-absorption tubes 11 and insulation layer 10) at a bottom part and side part of the photovoltaic module [Fig. 2, Pages 2 and 4], wherein forming the thermal collecting assembly (tubes 11 and insulation layer 10) comprises installing a heat exchanger (corresponding to heat absorbing tubes 11) covering a lower side and contacting the thermal collecting plate (6) [Fig. 2, Pages 2 and 4], and covering the lower side of the heat exchanger (11) and a side part of the photovoltaic module with a thermal insulation layer (10) [Fig. 2, Pages 2 and 4].
The thermal collecting plate, and corresponding components (e.g., thermal collection assembly including heat-absorption tubes 11 and insulation layer 10) enabling the module to simultaneously convert solar energy into electrical energy and thermal energy by using the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Pages 2-3].
Modified Yoda and Yang are analogous inventions in the field of photovoltaic modules and methods of manufacturing thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the second back plate of Yoda with a heat conductive glass comprising a thermal collecting assembly positioned at the bottom of the module, as in Yang, in order to use the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Yang, Pages 2-3].
It is noted that the above combination results in the claimed “integrated photovoltaic/photo-thermal module”.
Regarding claim 2
	Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above.  Yoda is silent to the hollow layer being vacuum or filled with nitrogen.
Yang teaches that filling the hollow layer with nitrogen provides a good thermal insulation effect and also reduces the oxidation process of component packaging materials [paragraph 0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow layer of Yoda to be filled with nitrogen because such provides a good thermal insulation effect and also reduces the oxidation process of component packaging materials [Yang, paragraph 0008].
Regarding claim 5
Modified Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above, further comprising:
a frame (frame 7 is provided protect the module, facilitate installation and transportation) [Yang, Fig. 2, Pages 2 and 4], wherein the frame (7) is used for covering an outer side of the thermal insulation material (10) [Yang, Fig. 2, Pages 2 and 4].
Regarding claim 6
Modified Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above, wherein the heat exchanger (11) is fixed below the thermal collecting plate (6) [Yang, Fig. 2 and Pages 2 and 4].
Regarding claims 7
Yoda teaches a manufacturing method for a photovoltaic module (1) [Fig. 9 and paragraph 0079], comprising: 
installing a first back plate (first plate member 24) [Fig. 9, paragraphs 0059 and 0079];
installing an adhesive later (corresponding to filler layer 25) and a cell sheet (corresponding to the plurality of photovoltaic cells 21) on the first back plate (24) [Figs. 6 and 9, paragraphs 0070 and 0079], and making the cell sheet (21) to be provided in the adhesive layer (25) [Figs. 6 and 9]; and
installing a front glass plate (11) above the adhesive layer (25) [Fig. 9, paragraphs 0054 and 0079], such that a hollow layer (corresponding to air layer 14) is provided between the front glass plate (11) and the adhesive layer (25) [Fig. 9, paragraphs 0064 and 0079];
installing a support structure (13a-13d) [Fig. 9, paragraphs 0055-0056], and placing the front glass plate (11) on the support structure (13a-13d) [Figs. 6 and 9, paragraphs 0055-0056, 0070 and 0079], such that the front glass plate (11) is separated from the adhesive layer (25) in a determined distance so as to form the hollow layer (14) [Fig. 9, paragraphs 0055-0056, 0064 and 0079];
wherein in a scheme in which the support structure (13a-13d) is installed, the step of installing the support structure (13a-13d) comprises:
making the support structure (13a-13d) to be supported on a second back plate (12) [Figs. 6 and 9], wherein the second back plate (12) is installed before the step of installing a first back plate (24) [Figs. 6 and 9], and the first back plate (24) is provided on the second back plate (12) [Figs. 6 and 9]; or before installing a first back plate (24), firstly installing a second back plate (12) with a support structure (13a-13d), and installing the first back plate (24) on the second back plate (12) [Figs. 6 and 9, paragraphs 0073 and 0079].
Yoda does not teach the second back plate being a thermal collecting plate.
Yang teaches an integrated photovoltaic/photo-thermal module (photovoltaic photo-thermal component) [Abstract and Fig. 2] comprising a cell sheet (battery sheet 5), wherein a thermal collecting plate (corresponding to thermally conductive glass 6 including heat-absorption tubes 11 and insulation layer 10) is installed at the back side of the cell sheet (5) [Fig. 2, Abstract and Pages 2 and 4].
The thermal collecting plate enabling the module to simultaneously convert solar energy into electrical energy and thermal energy by using the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Pages 2-3].
Modified Yoda and Yang are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the second back plate of modified Yoda with a heat conductive glass comprising a thermal collecting assembly positioned at the bottom of the module, as in Yang, in order to use the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Yang, Pages 2-3].
Regarding claim 10
Modified Yoda teaches the integrated photovoltaic/photo-thermal module as set forth above, further comprising:
a frame (frame 7 is provided protect the module, facilitate installation and transportation) [Yang, Fig. 2, Pages 2 and 4], wherein the frame (7) is used for covering an outer side of the thermal insulation material (10) [Yang, Fig. 2, Pages 2 and 4].
Regarding claim 11
Yoda teaches a manufacturing method for the integrated photovoltaic module,
comprising:
providing a second back plate (12) with a support structure (13a-13d) [Figs. 6 and 9; see also paragraph 0073], successively laying a first back plate (24), an adhesive layer (25) and a cell sheet (21) on the second back plate (12) and laminating [Figs. 6 and 9; see also paragraphs 0070-0073]; and
placing a front glass plate (11) on the support structure (13a-13d) [Figs. 6 and 9, paragraphs 0073 and 0079], such that the front glass plate (11) is separated from the adhesive layer (25) in a determined distance so as to form a hollow layer (14) [Fig. 9 and paragraph 0064], to obtain the photovoltaic module (1) with the hollow layer (14) [Fig. 9].
	Yoda does not teach the second back plate comprising a thermal collecting plate, a step of installing a heat exchanger at a lower side of the second back plate, and a step of covering a lower side of the heat exchanger and a side part of the photovoltaic
module with a thermal insulation material.
Yang teaches a method of manufacturing an integrated photovoltaic/photo-thermal module (photovoltaic photo-thermal component) [Abstract and Fig. 2] comprising: installing a thermal collecting plate (corresponding to thermally conductive glass 6) at the back side of a cell sheet (5) [Fig. 2, Abstract and Pages 2 and 4], wherein installing the thermal collecting plate (6) includes a step of installing a heat exchanger (corresponding to heat absorbing tubes 11) at a lower side of the thermal collecting plate (6) [Fig. 2, Pages 2 and 4], and a step of covering the lower side of the heat exchanger (11) and a side part of the photovoltaic module with a thermal insulation layer (10) [Fig. 2, Pages 2 and 4].
The thermal collecting plate, and corresponding components (heat-absorption tubes 11 and insulation layer 10) enabling the module to simultaneously convert solar energy into electrical energy and thermal energy by using the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Pages 2-3].
Modified Yoda and Yang are analogous inventions in the field of photovoltaic modules and methods of manufacturing thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the method of Yoda to include the steps of forming a thermal collecting plate as a second back plate, installing a heat exchanger at a lower side of the second back plate, and covering with a thermal insulation layer, as in Yang, in order to allow the use of remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Yang, Pages 2-3].
It is noted that the above combination results in the claimed “integrated photovoltaic/photo-thermal module”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0070706, Fujioka teaches a photovoltaic module [Fig. 1 and paragraph 0060], comprising: a front glass plate (1), a first back plate (7), an adhesive layer (seal resin 6) provided between the front glass plate (1) and the first back plate (7), and a cell sheet (solar cells 5) provided in the adhesive layer (6), wherein at least a hollow layer (space layer 2) is provided between the front glass plate (1) and the adhesive layer (6); the photovoltaic structure further comprising a support structure (seal spacer 3), wherein the front glass plate (1) is supported on the support structure (3), such that the front glass plate (1) is separated from the adhesive layer (6) in a determined distance so as to form a hollow layer (2).  Fujioka further teaches a thermal insulation layer 8, corresponding to a second back plate, provided over the back side of the solar cells (5), and at the bottom side of the first back plate (7) in order to prevent heat generated from escaping [Fig. 2 and paragraph 0068].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721